DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed September 25, 2019.
	Claims 1-7 are pending.  Claims 8-26 are withdrawn due to an Election/Restriction Requirement.  Claim 1 is independent.
Election/Restrictions
Applicant’s election without traverse of Invention I comprising claims 1-7 in the reply filed on February 11, 2021 is acknowledged.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on November 4, 2019.  These IDSs have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noel et al. (U.S. 2017/0345505; hereinafter “Noel”).
	Regarding independent claim 1, Noel discloses a ternary processing cell used as a memory cell and capable of in-memory arithmetic (Fig. 2), comprising:
	a first memory cell (Fig. 2: 12 (A) and                         
                            
                                
                                    (A)
                                
                                -
                            
                        
                    ), adapted to hold a first digital value (see page 3, par. 0051);
	a second memory cell (Fig. 2: 12 (B) and                         
                            
                                
                                    (B)
                                
                                -
                            
                        
                    ), adapted to hold a second digital value (see page 3, par. 0051), wherein a binary combination of the first digital value and the second digital value establishes a first ternary operand (Fig. 2: XOR, A+B,                         
                            
                                
                                    A+B
                                
                                -
                            
                        
                    , A.B and                         
                            
                                
                                    A.B
                                
                                -
                            
                        
                    , see also page 3, par. 0053-0058).
	The remaining limitations, which are tied particularly to the arithmetic operation, “a ternary input establishing a second ternary operand,” and “a ternary output, wherein the ternary output represents a multiplication of the first ternary operand and the second ternary operand” are considered met because it recites a mere possibility of performing a function (“capable of in-memory arithmetic”) and does not require actual performance of the function.  In re Danly, 263 F.2d 844, 847 (CCPA 1959).
	Regarding claim 2, Noel a first bitline (Fig. 2: WBLT) coupled to the first memory cell (Fig. 2: 12 (A) and                         
                            
                                
                                    (A)
                                
                                -
                            
                        
                    );
	a second bitline (Fig. 2: WBLF) coupled to the second memory cell (Fig. 2: 12 (B) and                         
                            
                                
                                    (B)
                                
                                -
                            
                        
                    );
	a first read wordline (Fig. 2: RWLT); and
(Fig. 2: RWLF).
	The remaining limitations “wherein the multiplication of the first ternary operand and the second ternary operand is generated by (a) precharging the first and second bitlines, (b) selectively and temporarily activating the first and second read wordlines, and (c) comparing voltages on the first and second bitlines and inferring the multiplication output based on the comparison result” are considered met because it recites a mere possibility of performing a function (“capable of in-memory arithmetic”) and does not require actual performance of the function In re Danly, 263 F.2d 844, 847 (CCPA 1959).
	Regarding claim 3, the limitations “wherein the first ternary operand, the second ternary operand, and the multiplication output assume one of the three digital values (-1, 0, 1)” are considered met by Noel because it recites a mere possibility of performing a function (“capable of in-memory arithmetic”) and does not require actual performance of the function In re Danly, 263 F.2d 844, 847 (CCPA 1959).
	Regarding claim 6, Noel discloses wherein each of the first and the second memory cells is comprised of a network of transistors (Fig. 2 shows the memory cells 12 comprised of a network of transistors T3-T6).
	Regarding claim 7, Noel discloses wherein the first memory cell includes a first cross-coupled set of inverters and the second memory cell includes a second cross-coupled set of inverters (Fig. 2 the details of each memory cells 12 are described in Fig. 1, which includes cross-coupled set of inverters).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. 2015/0206586; hereinafter “Chang”).
Regarding independent claim 1, Chang discloses a ternary processing cell used as a memory cell and capable of in-arithmetic (Fig. 1A), comprising:
	a first memory cell (Fig. 1A: 11), adapted to hold a first digital value (see page 1, par. 0006);
	a second memory cell (Fig. 1A: 12), adapted to hold a second digital value (see page 1, par. 0006), wherein a binary combination of the first digital value and the second digital value establishes a first ternary operand (Fig. 1A: output from the match-line ML, see page 1, par. 0006).
The remaining limitations, which are tied particularly to the arithmetic operation, “a ternary input establishing a second ternary operand,” and “a ternary output, wherein the ternary output represents a multiplication of the first ternary operand and the second ternary operand” are considered met because it recites a mere possibility of performing a function (“capable of in-memory arithmetic”) and does not require actual performance of the function.  In re Danly, 263 F.2d 844, 847 (CCPA 1959).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 4, there is no teaching or suggestion in the prior art of record to provide the recited write wordline coupled to the first and second memory cells; a first source line coupled to the first memory cell; and a second source line .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825